NOTE: This order is nonprecedential
United States Court of AppeaIs
forthe FederaI Circuit
PETER M.ACHLUP,
Plaintiff-Appellant,
V.
JEFF T. ASHBY, Assistant Direct0r,
Division of Building and H0using, City of Lake-
wood, and CITY OF LAKEWOOD,
Defen,dant-Appellee.
2010-1404
Appea1 from the United States District Court for the
Northern District of Ohio in case no. 10-CV-0316, Judge
Dan Aaron Polster.
ON MOTION
ORDER
Peter Mach1up moves without opposition (1) to With»
draw his motion to voluntarily dismiss his appeal and
(2) to transfer the appeal to the United States Court of
Appeals for the SiXth Circuit.
Upon consideration thereof,

MACHLUP V. ASHBY 2
IT ls ORDERED THAT:
The motions are granted The case is transferred to
the United States Court of Appeals for the Sixth Circuit
pursuant to 28 U.S.C. § 1631
FOR THE COURT
AUG 3 2010
/s/ J an Horbal__\;
Date J an Horba1y
C1erk
cc: Peter Mach1up u§_g §%%u mg
John T. McLandrich, Esq. m' ' L ' '~"T
317 . AUG 03 2010
1ssUED As A MANI)ATE; ms 3 2979 "ANcY§§A"Y